Citation Nr: 1818727	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 18, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  For the entire period of the appeal, the Veteran's TBI residuals were manifested by no more than Level 1 impairment.

2.  Prior to September 18, 2012, the Veteran's service connected disabilities did not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for TBI residuals have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2017).

2.  The criteria for a TDIU for the period prior to September 18, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TBI

Legal Framework 

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Residuals of a TBI are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045.  They are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, DC 8045.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified", which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  Id.

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

DC 8045 also contains five notes.  38 C.F.R. § 4.124a, DC 8045, Notes (1)-(5).

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such a review, VA will apply 38 C.F.R. § 3.144, if applicable.

Facts and Analysis

A February 1998 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 50 percent rating from August 1997.

A June 2010 rating decision recharacterized the disability as PTSD with mild TBI.  The 50 percent rating was continued. 

In the June 2012 rating decision on appeal, the RO increased the rating for PTSD to 70 percent from April 2001, and assigned a separate 10 percent rating for TBI from April 15, 2010.  

In a September 2013 rating decision, the rating for PTSD was increased to 100 percent from September 18, 2012.  That rating is not currently on appeal.  Additionally, the Veteran has separate ratings for migraine headaches, hearing loss, and tinnitus that are not currently on appeal.

The Veteran underwent VA cognitive linguistic testing in February 2010.  The Veteran complained of problems with short-term, immediate, and prospective memory.  He denied problems with long-term memory.  He reported that he carried a notepad to remember items, schedules, and appointments.  He stated that even with these memory strategies, he frequently forgot to do things.  The Veteran was also administered the Cognitive-Linguistic Quick Test (CLQT) a measure designed to yield information about the relative status of five cognitive domains (attention, memory, language, executive functions, and visuospatial skills) in adults with known or suspected neurological dysfunction.  The test is divided into 10 subtests.  The Veteran's results were within normal limits for all areas tested except for a mild deficit in memory.  "This issue may be related to TBI but given Veteran's history of long-term drug/alcohol use and possible contribution of PTSD symptoms, the undersigned cannot determine precise nature of mild memory deficit."   

A VA examination was conducted in June 2010.  The Veteran reported no history of dizziness, vertigo, seizures, pain, autonomic dysfunction, numbness, paresthesias, or other sensory changes, weakness, or paralysis.  He also denied mobility problems, fatigue, malaise, bowel problems, bladder problems, hypersensitivity to light/sound, vision problems, speech/swallowing difficulty, decreased sense of taste or smell, or cranial nerve dysfunction.  The Veteran reported headaches in temple area that radiated to his neck and shoulders.  The Veteran reported that he had been experiencing problems with losing his balance occasionally for the last 10 years.  The Veteran reported mild memory impairment, decreased attention, and difficulty concentrating.  He reported lack of motivation and moodiness.  

The examiner noted that the Veteran had a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran's judgment was normal and social interactions routinely appropriate.  

Subjective symptoms did not interfere with work, instrumental activities of daily living, or work, family or other close relationships.  The examiner noted one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  The Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  His consciousness was normal.

The examiner diagnosed mild TBI with residual headaches and subjective memory and cognitive impairment.  The examiner stated that there were no significant effects on the Veteran's usual occupation or usual daily activities.

On a September 2010 VA TBI treatment record, the Veteran reported that he had learned some techniques to help with memory.  He used a notepad to help him remember things.  He was doing balance exercises daily, but sometimes felt off balance.  He reported no recent episodes of falling.  He described daily headaches.  Romberg testing showed moderate swaying to the left and to the right.  

On a September 2010 psychological evaluation, test results indicated that the Veteran was "functioning intellectually in the average range.  His perceptual reasoning was a relative weakness, but his working memory was a significant strength.  On a measure of memory the [Veteran] scored as having no deficits in his ability to recall information as presented to him auditorily.  He did have more difficulty with recalling information that was presented to him visually."

On an April 2012 VA examination, the examiner endorsed the following findings:

Memory, attention, concentration, executive functions: 

A complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

Judgment:  normal.

Social interaction:  occasionally inappropriate.

Orientation:  Always oriented to person, time, place, and situation.

Motor activity:  normal.

Visual spatial orientation:  normal

Subjective symptoms:  Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  In this regard, the examiner stated that the Veteran reported having headaches, dizziness, sleep problems, and hypersensitivity to light and noise.

Neurobehavioral effects:  One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

Communication:  Able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.

Consciousness:  normal.

For residuals of TBI, the examiner noted headaches, hearing loss/tinnitus, and a mental disorder.  

Throughout the appeal period, the Veteran's complaints of memory problems, social interaction problems, subjective symptoms, and neurobehavioral effects were assigned no greater than a level 1 impairment.  The level 2 or 3 under those categories require objective evidence of memory problems, frequently inappropriate social interaction, as well as moderate or frequent interference with work and social relationships.  The Board notes that the Veteran has reported memory loss, but none of the VA examiners found objective evidence of such.  While the CLQT in February 2010 found mild deficit in memory, the examiner noted that while such may be related to TBI, given the Veteran's diagnosed PTSD and history of drug and alcohol use, the precise nature of the memory loss could not be determined.  Further, the September 2010 psychological evaluation, while noting some difficulty with information presented visually, nevertheless found the Veteran's working memory was a significant strength.

The Board finds the consistency in the two VA TBI examinations highly probative.  Additionally, none of the examiners found problems with orientation, motor activity, communication, or consciousness.  While the Veteran has at times reported balance problems, these have not been medically associated with his TBI.

Based on the table for evaluation of TBI, a level 1 impairment of cognitive function warrants a 10 percent rating, which the RO previously assigned.  See 38 C.F.R. § 4.124a, DC 8045.

The Board further finds that the Veteran's rating for PTSD favorably contemplates the other facets of social interaction problems and neurobehavioral effects functions, including the reported symptoms of sleeplessness, anxiety, depression, irritability, hypervigilance and social withdrawal.  Thus, they are excluded from consideration in the rating for TBI because they would be duplicative.  These facets were addressed in detail in post-traumatic stress disorder examinations, and a higher rating would not be warranted under the Diagnostic Code 8045 alone for these symptoms.

Moreover, turning to the subjective symptoms identified by the April 2012 VA examiner of headaches, dizziness, sleep problems, and hypersensitivity to light and noise, the examiner considered these in his facet assessment that the Veteran had "[t]hree or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships."  As the Veteran is separately rated for migraine headaches and for PTSD, as well as for hearing loss and tinnitus, it would be prohibited pyramiding to consider those disabilities again in the TBI regulation.  His sleep problems are contemplated in the PTSD rating.  Furthermore, the examiner still checked the box that all of these subjective symptoms, "mildly interfere" with the identified areas.  Thus, no more than a Level 1 impairment is warranted for subjective symptoms; a Level 2 impairment contemplates "[t]hree or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships."  Accordingly, these issues are not before the Board, and symptoms associated with these disabilities are not for consideration in the assignment of the rating for the TBI residuals.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided). 

The Board acknowledges that the Veteran, in advancing this appeal, believes that his TBI residuals are more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's description of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The weight of the evidence is against a finding that the Veteran's TBI residuals are of the severity warranting a rating in excess of 10 percent.  The Veteran is being compensated for his reported headaches, tinnitus, hearing loss, and psychiatric symptoms.  Thus, for the entire period on appeal, a rating in excess of 10 percent for TBI residuals is not warranted based on the Veteran's symptoms.  See 38 C.F.R. § 4.124a, DC 8045.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  TDIU

The Veteran contends that a TDIU is warranted for the appeals period prior to September 18, 2012 (when his service connected PTSD was assigned a 100 percent schedular rating).

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

In this case, a TDIU is denied as the evidence does not show that the Veteran was precluded from a gainful occupation for the period in question by reason of his service-connected disabilities.  

During the period in question prior to September 18, 2012, the Veteran's service connected disabilities consisted of PTSD, rated as 70 percent disabling; migraine headaches, rated as 10 percent prior to April 10, 2012, and 50 percent from that date; hearing loss, 10 percent; tinnitus, 10 percent; and TBI, 10 percent.  Thus, the Veteran's claim for TDIU can be considered under 38 C.F.R. § 4.16 (a).

On VA Form 21-8940 completed by the Veteran in June 2010, he reported having last worked full-time in 2003 as a self-employed bricklayer.  He reported that his service connected PTSD and TBI precluded his working.  The Veteran reported that he had completed high school.

The June 2010 VA TBI examination report noted that there were no significant effects on the Veteran's usual occupation from his TBI symptoms.  

On a September 2010 psychological evaluation, the examining licensed clinical psychologist noted that the Veteran "would have no impairment in understanding, remembering, and carrying out short, simple instructions.  In addition, his ability to understand, remember, and carry out detailed instructions is unimpaired.  The claimant is unimpaired in his ability to make judgments on simple, work-related decisions.  The claimant would have moderate difficulty in relating appropriately to the public, supervisors, and co-workers secondary to mood instability.  The claimant's ability to withstand the stress, and changes associated with an eight-hour workday and day-to-day work activities is mildly to moderately impaired."

On VA TBI examination in April 2012, the examiner noted that the residuals of TBI impacted his ability to work as the Veteran "reported having problems with memory and concentration as well as physical pain complaints of headaches."

On April 2012 VA headaches examination, the examiner noted that the Veteran's headaches condition impacted his ability to work in that the Veteran reported limited concentration during headaches.

On VA PTSD examination in December 2011, the examiner stated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A September 18, 2012 VA treatment record noted that the Veteran was "totally and permanently disabled and unemployable due to chronic PTSD."  It was on the basis of that report that the RO granted the 100 percent schedular rating for PTSD from September 18, 2012.

The record prior to September 18, 2012 does not demonstrate that the Veteran was incapable of all types of employment consistent with his high school education and prior occupation of bricklayer as a result of his service-connected disabilities.  

As noted, the June 2010 VA TBI examination report noted that there were no significant effects on the Veteran's usual occupation from his TBI symptoms, while the September 2010 psychologist noted only mild to moderate impairment in the Veteran's ability to withstand the stress and changes associated with an eight-hour workday and day-to-day work activities.  The VA PTSD examiner in December 2011 noted occupational impairment, but did not describe the Veteran as unemployable due to his PTSD symptoms.  

There is no compelling evidence showing that the Veteran was unemployable during the period prior to September 18, 2012, solely due to service connected disabilities.  In sum, the preponderance of the evidence is against the claim for a TDIU.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, a TDIU is not warranted.


ORDER

An initial disability rating in excess of 10 percent for TBI is denied.

A TDIU prior to September 18, 2012 is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


